Case: 12-50175       Document: 00512215624         Page: 1     Date Filed: 04/22/2013




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT  United States Court of Appeals
                                                    Fifth Circuit

                                                                            FILED
                                                                           April 22, 2013
                                     No. 12-50175
                                   Summary Calendar                        Lyle W. Cayce
                                                                                Clerk

UNITED STATES OF AMERICA,

                                                  Plaintiff-Appellee

v.

CARLOS GEOVANI ULLOA-PORTILLO,

                                                  Defendant-Appellant


                   Appeal from the United States District Court
                        for the Western District of Texas
                            USDC No. 2:11-CR-1250-1


Before REAVLEY, JOLLY, and DAVIS, Circuit Judges.
PER CURIAM:*
       Honduran national Carlos Geovani Ulloa-Portillo (Ulloa) appeals the
sentence he received following his guilty plea conviction for being found illegally
in the United States after having been previously deported. He urges that his
sentence is unreasonable, specifically challenging the district court’s imposition
of a three-year term of non-reporting supervised release.
       Ulloa has completed his term of imprisonment and has been
removed to Honduras.          For that reason, his appeal is moot.              See United
States v. Rosenbaum-Alanis, 483 F.3d 381, 383 (5th Cir. 2007). Accordingly, the
appeal is DISMISSED AS MOOT.


       *
         Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.